Case 2:20-cv-13134-LVP-RSW ECF No. 6-30, PageID.1828 Filed 11/29/20 Page 1 of 4




 Declaration of

 Pursuant to 28 U.S.C Section 1746, I,                  , make the following
 declaration.

 1. I am over the age of 21 years and am a resident of                     ,
    Florida.
 2. I am under no legal disability that would prevent me from giving this
    declaration.
 3. I hold a Bachelor of Science degree in Mathematics and a Master of
    Science degree in Statistics.
 4. For thirty years, I have conducted statistical data analysis for
    companies in various industries, including aerospace, consumer
    packaged goods, disease detection and tracking, and fraud detection.
 5. From November 13th, 2020 through November 28th, 2020, I conducted
    in-depth statistical analysis of publicly available data on the 2020
    U.S. Presidential Election. This data included vote counts for each
    county in the United States, U.S. Census data, and type of voting
    machine data provided by the U.S. Election Assistance Committee.
 6. The analysis yielded several “red flags” concerning the percentage of
    votes won by candidate Biden in counties using voting machines
    provided by Dominion Voting Systems. These red flags occurred in
    several States in the country, including Michigan.
 7. I began by using Chi-Squared Automatic Interaction Detection
    (CHAID), which treats the data in an agnostic way—that is, it
    imposes no parametric assumptions that could otherwise introduce
    bias. Here, I posed the following question: “Do any voting machine
Case 2:20-cv-13134-LVP-RSW ECF No. 6-30, PageID.1829 Filed 11/29/20 Page 2 of 4




    types appear to have unusual results?” The answer provided by the
    statistical technique/algorithm was that machines from Dominion
    Voting Systems (Dominion) produced abnormal results.
 8. Subsequent graphical and statistical analysis shows the unusual
    pattern involving machines from Dominion occurs in at least 100
    counties and multiple States, including Michigan.
 9. The results from most, if not all counties using the Dominion
    machines is three to five point six percentage points higher in favor
    of candidate Biden than the results should be. This pattern is seen
    easily in graphical form when the results from “Dominion” counties
    are overlaid against results from “non-Dominion” counties. The
    results from “Dominion” counties do not match the results from the
    rest of the counties in the United States. The results are certainly
    statistically significant, with a p-value of < 0.00004. This translates
    into a statistical impossibility that something unusual involving
    Dominion machines is not occurring. This pattern appears in
    multiple States, including Michigan, and the margin of votes implied
    by the unusual activity would easily sway the election results.
 10.   The following graph shows the pattern. The large red dots are
    counties in Michigan that use Dominion voting machines. Almost all
    of them are above the blue prediction line, when in normal situations
    approximately half of them would be below the prediction line (as
    evidence by approximately half the counties in the U.S. (blue dots)
    that are below the blue centerline). The p-value of statistical
    analysis regarding the centerline for the red dots (Michigan counties
    with Dominion machines) is 0.000000049, pointing to a statistical
Case 2:20-cv-13134-LVP-RSW ECF No. 6-30, PageID.1830 Filed 11/29/20 Page 3 of 4




    impossibility that this is a “random” statistical anomaly. Some
    external force caused this anomaly.




 11.   To confirm that Dominion machines were the source of the
    pattern/anomaly, I conducted further analysis using propensity
    scoring using U.S. census variables (Including ethnicities, income,
    professions, population density and other social/economic data) ,
    which was used to place counties into paired groups. Such an
    analysis is important because one concern could be that counties
    with Dominion systems are systematically different from their
    counterparts, so abnormalities in the margin for Biden are driven by
    other characteristics unrelated to the election.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-30, PageID.1831 Filed 11/29/20 Page 4 of 4
